On Motion for Rehearing.
Appellant has presented a forceful motion for rehearing in this case and has laid great stress upon the fact that we did not reverse the judgment here because of misconduct on the part of the jury.
We are of the opinion that the facts in this case show as a matter of law that appellee had probable cause for filing the complaints against appellant, and that therefore the trial court should have instructed a verdict in its favor.
It appears from the testimony of appellant and his witnesses that he prepared a list of sums which he had collected and not accounted for; had given that list to his attorney and sent such attorney to confer with appellee's agents; that the said attorney, accompanied by appellant's wife, offered to turn over in settlement of such shortage an equity owned by appellant in a home; and that later, appellant, upon advice of counsel, refused to discuss the shortage further with appellee's agent.
We fail to see, aside from the many other facts which might justify appellee's action, how it can be contended for one moment that appellee acted without probable cause in filing the criminal complaints. It would certainly be an unusual state of affairs if one person could go to another, confess to having embezzled the property of that person, and then, after criminal proceedings had been commenced, recover damages for malicious prosecution.
Under this view of the case, the motion should be, and is, overruled